Title: From Abigail Smith Adams to Harriet Welsh, 24 November 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Monday six oclock morning Quincy Novbr 24 1817
				
				I known you are fast asleep while I have kindled my own fire in my chamber calld my men and maidens and am sit down in the parlour to write much to brag of at 73. but then I cannot see to thread my needle, nor sew quick nor go here & there as I could in days past, but then I have better health, and in general good Spirits. always endeavouring to look upon the bright side without Gloomy anticipations—some things take place which I could wish otherways—but must get along as well as I can & sufficient to the day &c. now to buisness—I have requested mr Adams to furnish you with money to buy cloth for John for Jacket & overalls with trimmings buttons silk Twist Linning and all strings pertaining to them, they line the overalls with cotton—this I do not like so well as draws but so the Boys have had them & so it must be John wants a spencer but of that hereafter—the cloth for the overalls I should like to have tomorrow as mrs Sampson can make them this week—I return the Letters, whose fault was it which placed mr Adams at Great Ealing? or envolved him in debts as Deep as pinkny—mr King & Gore was obliged to join their faces to live part of the time in the city—how mean in mr Loneel this reflection. I beleive however with his confinement to that spot, he has as clear an Idea of the English Nation manners &c as the Big Gentleman with all wisdom knowledge & virtue  monopolized—I like to read his Letters for in them are some Pearls—I will torment you as little as possible with my wants, so good by for my fingers are stiff—
				
					A A
				
				
			